DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-4 of the remarks, filed 05/13/2021, with respect to claims 1, 2, 4-9 and 11-14 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-9, 13 and 14 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4-9 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements configured to depict a trajectory representing a relationship between the time series information and the change rate of the time series information and a point representing a normal state of the electric power system on a two-dimensional coordinate plane, and selectively calculate a distance from each point of the trajectory representing the relationship between the time series information and the change rate of the time series information to the point representing the normal state of the electric power system; a regression estimation unit configured to estimate a nonlinear curve by using the plane distance that is the distance from each point of the trajectory representing the relationship between the time series information and the change rate of the time series information to the point representing the normal state of the electric power system; and a determination unit configured to determine whether nonlinear oscillation occurs at the electric power system by calculating 
Claims 2 and 4-7 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 8, the prior art of record neither shows nor suggests the combination of method steps of depicting a trajectory representing a relationship between the time series information and the change rate of the time series information and a point representing a normal state of the electric power system on a two-dimensional coordinate plane, and selectively calculating a distance from each point of the trajectory representing the relationship between the time series information and the change rate of the time series information to the point representing the normal state of the electric power system; estimating a nonlinear curve by using a plane distance that is the distance from each point of the trajectory representing the relationship between the time series information and the change rate of the time series information to the point representing the normal state of the electric power system; and determining whether nonlinear oscillation occurs at the electric power system by calculating a largest Lyapunov exponent of the nonlinear curve, wherein the step of depicting a trajectory representing a relationship between the time series information and the change rate of the time series information and a point representing a normal state of the electric power system on a two-dimensional coordinate plane further includes obtaining moving averages of the time series information and the change rate of the time series information during one cycle of oscillation represented by the physical quantity of the electric power system respectively as estimated values representing time series information and a change rate of the time series information when the electric power system is in a normal state.
Claims 9, 13 and 14 depend from allowed claim 8 and are therefore also allowed.
With respect to claim 11, the prior art of record neither shows nor suggests the combination of method steps of depicting a trajectory representing a relationship between the time series information and the change rate of the time series information and a point representing a normal state of the electric power system on a two-dimensional coordinate plane, and selectively calculating a distance from each point of the trajectory representing the relationship between the time series information and the change rate of the time series information to the point representing the normal state of the electric power system; estimating a nonlinear curve by using a plane distance that is the distance from each point of the trajectory representing the relationship between the time series information and the change rate of the time series information to the point representing the normal state of the electric power system; and determining whether nonlinear oscillation occurs at the electric power system by calculating a largest Lyapunov exponent of the nonlinear curve.
Claim 12 depends from allowed claim 11 and is therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2009/0204245 discloses a system and method for dynamic multi-objective 
optimization of machine selection, integration and utilization.

US PUB 2016/0245850 discloses estimation of a waveform period.

and shunt injection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858